Case 1:20-cr-00088-JMS Document 17

KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MICHAEL NAMMAR
Chief, Criminal Division

SEAN VAN DEMARK #10288
Assistant U.S. Attorney

Room 6100, PJKK Federal Building
300 Ala Moana Blvd.

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email:

Filed 10/30/20 Pagelof18 PagelD #: 36

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

at o'clock and 00 min.P _M

CLERK, U.S. DISTRICT OE)

Sean. Van.Demark@usdoj.gov

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,
Plaintiff,
VS.
BRANDON GERMANO-TANAKA,

Defendant.

CR. NO.

MEMORANDUM OF PLEA
AGREEMENT

TIME

)

)

)

)

)

) DATE:
)

) JUDGE:
)

)

)

 

MEMORANDUM OF PLEA AGREEMENT

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the

UNITED STATES OF AMERICA, by its attorney, the United States Attorney for
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page2of18 PagelD #: 37

the District of Hawaii, and the defendant, BRANDON GERMANO-TANAKA,
and his attorney, Neal Kugiya, Esq., have agreed upon the following:
THE CHARGES |

1; The defendant acknowledges that he has been charged in an
Information with violating Title 18, United States Code, Section 924(c)(1)(A)(i)
and Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

2. The defendant has read the charges against him contained in the
Information, and those charges have been fully explained to him by his attorney.

Bie The defendant fully understands the nature and elements of the crimes
with which he has been charged.

THE AGREEMENT

4. The defendant agrees to waive indictment and enter a voluntary plea
of guilty to Counts 1 and 2 of the Information, which charge him with Possession
of a firearm in furtherance of a drug trafficking crime (Count 1) and possessing a
firearm and ammunitino as a convicted felon (Count 2). The defendant is aware
that he has the right to have this felony asserted against him by way of grand jury
indictment. The defendant hereby waives this right and consents that this offense

may be charged against him by way of the Information. In return, the government
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page 3of18 PagelD #: 38

agrees to move to dismiss Count | of the Criminal Complaint in Mag. No. 20-1033
RT as to the defendant after sentencing.

5. The defendant agrees that this Memorandum of Plea Agreement shall
be filed and become part of the record in this case.

6. The defendant enters this plea because he is in fact guilty of
Possession of a firearm in furtherance of a drug trafficking crime (Count 1) and
possessing a firearm and ammunition as a convicted felon (Count 2) as charged in
Counts | and 2 of the Information, and he agrees that this plea is voluntary and not
the result of force or threats.

PENALTIES

i The defendant understands that the penalties for the offenses to which
he is pleading guilty include:

a. As to Count 1, a term of imprisonment of not less than 5 years
and up to life, which must be served consecutively to any other sentence imposed
on the person, and a fine of up to $250,000, plus a term of supervised release up to
5 years.

bi As to Count 2, a term of imprisonment of up to 10 years and a

fine of up to $250,000, plus a term of supervised release up to 3 years.
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page4of18 PagelD #: 39

Ci In addition, the Court must impose a $100 special assessment as
to each count to which the defendant is pleading guilty. The defendant agrees to
pay $100 for each count to which he is pleading guilty to the District Court’s
Clerk’s Office, to be credited to said special assessments, before the
commencement of any portion of sentencing. The defendant acknowledges that
failure to make such full advance payment in a form and manner acceptable to the
prosecution will allow, though not require, the prosecution to withdraw from this
Agreement at its option.

dd Forfeiture. Pursuant to 18 U.S.C. § 924(d)(1), and 28 U.S.C.
§ 2461(c), forfeiture of any firearms or ammunition involved in or used in the
commission of the violations of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(c).

FACTUAL STIPULATIONS
8. The defendant admits the following facts and agrees that they are not
a detailed recitation, but merely an outline of what happened in relation to the
charges to which the defendant is pleading guilty:

a. On August 13, 2020, members of law enforcement conducted a
traffic stop on a vehicle in which Brandon Germano-Tanaka, the defendant, was
the driver. A canine search of the exterior of the vehicle resulted in a positive

alert.
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page5of18 PagelD #: 40

b. A preliminary search of the vehicle was conducted and one
firearm and a substance resembling methamphetamine was observed. The vehicle
was then transported to a secure location for further examination.

C. A thorough search of the vehicle resulted in the location of
approximately 40 grams of a substance resembling methamphetamine, a loaded
9mm pistol, a loaded .45 caliber pistol, a loaded shotgun, and a loaded AR-15 rifle.
The substance field tested positive for the presence of methomphernine:

d. It was later determined that the shotgun and the two handguns
~ had traveled in interstate or foreign commerce. At the time the defendant
possessed the shotgun and two handguns he was, and knew that he was, a
convicted felon.

S. The defendant possessed all of the firearms and ammunition for
the purpose of furthering his goal of possessing with intent to distribute
methamphetamine.

f. After being advised of his Miranda rights the defendant stated
that the methamphetamine and firearms all belonged to him.

9, Pursuant to CrimLR 32.1(a) of the Local Rules of the United States
District Court for the District of Hawaii, the parties agree that the charges to which

the defendant is pleading guilty adequately reflect the seriousness of the actual
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page6of18 PagelD#: 41

offense behavior and that accepting this Agreement will not undermine the
statutory purposes of sentencing.
SENTENCING STIPULATIONS
10. Pursuant to CrimLR 32.1(b) of the Local Rules of the United States
District Court for the District of Hawaii and Section 6BI].4 of the Sentencing
Guidelines, the parties stipulate to the following for the purpose of the sentencing
of the defendant in connection with this matter:

a. As of the date of this agreement, it is expected that the
defendant will enter a plea of guilty prior to the commencement of trial, will
truthfully admit his involvement in the offense and related conduct, and will not
engage in conduct that is inconsistent with such acceptance of responsibility. If
all of these events occur, and the defendant’s acceptance of responsibility
continues through the date of sentencing, a downward adjustment of 2 levels for
acceptance of responsibility will be appropriate. See U.S.S.G. § 3E1.1(a) and
Application Note 3.

b. The United States Attorney agrees that the defendant’s
agreement herein to enter into a guilty plea constitutes notice of intent to plead
guilty in a timely manner, so as to permit the government to avoid preparing for

trial as to the defendant. -Accordingly, the United States Attorney anticipates
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page 7of18 PagelD#: 42

moving in the Government’s Sentencing Statement for a one-level reduction in
sentencing offense level pursuant to Guideline § 3E1.1(b)(2), if the defendant is
otherwise eligible. The defendant understands that notwithstanding its present
intentions, and still within the Agreement, the prosecution reserves the rights (1) to
argue to the contrary in the event of receipt of new information relating to those
issues, and (2) to call and examine witnesses on those issues in the event that either
the United States Probation Office finds to the contrary of the prosecution’s
intentions or the Court requests that evidence be presented on those issues.

11. The parties agree that notwithstanding the parties’ Agreement herein,
the Court is not bound by any stipulation entered into by the parties but may, with
the aid of the presentence report, determine the facts relevant to sentencing. The
parties understand that the Court’s rejection of any stipulation between the parties
does not constitute a refusal to accept this Agreement since the Court is expressly
not bound by stipulations between the parties.

12. The parties represent that as of the date of this agreement there are no
material facts in dispute.

APPEAL/COLLATERAL REVIEW.
13. The defendant is aware that he has the right to appeal his conviction

and the sentence imposed. The defendant knowingly and voluntarily waives the
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page 8of18 PagelD#: 43

right to appeal, except as indicated in subparagraph “b” below, his conviction and
any sentence within the Guidelines range as determined by the Court at the time of
sentencing, and any lawful restitution order imposed, or the manner in which the
sentence or restitution order was determined, on any ground whatsoever, in
exchange for the concessions made by the prosecution in this Agreement. The
defendant understands that this waiver includes the right to assert any and all
legally waivable claims.

a. The defendant also waives the right to challenge his conviction
or sentence or the manner in which it was determined in any collateral attack,
including, but not limited to, a motion brought under Title 28, United States Code,
Section 2255, except that the defendant may make such a challenge (1) as
indicated in subparagraph “b” below, or (2) based on a claim of ineffective
assistance of counsel.

b. If the Court imposes a sentence greater than specified in the
guideline range determined by the Court to be applicable to the defendant, the
defendant retains the right to appeal the portion of his sentence greater than
specified in that guideline range and the manner in which that portion was

determined and to challenge that portion of his sentence in a collateral attack.
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page9of18 PagelD#: 44

C. The prosecution retains its right to appeal the sentence and the
manner in which it was determined on any of the grounds stated in Title 18, United
States Code, Section 3742(b).

FINANCIAL DISCLOSURE
14. In connection with the collection of restitution or other financial
obligations, including forfeiture as set forth below, that may be imposed upon him,
the defendant agrees as follows:

a. The defendant agrees to fully disclose all assets in which he has
any interest or over which he exercises control, directly or indirectly, including any
assets held by a spouse, nominee, or third party. The defendant understands that
the United States Probation Office (USPO) will conduct a presentence
investigation that will require the defendant to complete a comprehensive financial
statement. To avoid the requirement of the defendant completing financial
statements for both the USPO and the government, the defendant agrees to
truthfully complete a financial statement provided to the defendant by the United
States Attorney’s Office. The defendant agrees to complete the disclosure
statement and provide it to the USPO within the time frame required by the United
States Probation officer assigned to the defendant’s case. The defendant

understands that the USPO will in turn provide a copy of the completed financial
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 10o0f18 PagelD#: 45

statement to the United States Attorney’s Office. The defendant agrees to provide
written updates to both the USPO and the United States Attorney’s Office
regarding any material changes in circumstances, which occur prior to sentencing,
| within seven days of the event giving rise to the changed circumstances. The
defendant’s failure to timely and accurately complete and sign the financial
statement, and any written update thereto, may, in addition to any other penalty or
remedy, constitute the defendant’s failure to accept responsibility under U.S.S.G §
3E 1.1.
b. The defendant expressly authorizes the United States
Attorney’s Office to obtain his credit report. The defendant agrees to provide
waivers, consents, or releases requested by the United States Attorney’s Office to
access records to verify the financial information, such releases to be valid for a
period extending 90 days after the date of sentencing. The defendant also
authorizes the United States Attorney’s Office to inspect and copy all financial
documents and information held by the USPO.
e Prior to sentencing, the defendant agrees to notify the Financial
Litigation Unit of the U.S. Attorney’s Office before making any transfer of an

interest in property with a value exceeding $1,000 owned directly or indirectly,

10
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 11o0f18 PagelD #: 46

individually or jointly, by the defendant, including any interest held or owned
under any name, including trusts, partnerships, and corporations.
FORFEITURE
15. As part of his acceptance of responsibility and pursuant to 18 U.S.C.
§ 924(d)(1), and 28 U.S.C. § 2461(c), the defendant agrees as follows:
a. The defendant agrees to forfeit to the United States all of his
right, title, and interest in the following property (the “Specific Property”):
i. The Benelli shotgun bearing serial number V727164L;
ii. The AR-15 rifle with no serial number;
jii. The Glock handgun bearing serial number PF940V2;
iv. The Turnbull 1911 bearing serial number T00505;
We 17 rounds of 9mm ammunition,
vi. Seven rounds of .45 ammunition,
vii. Seven shotgun shells, and
viii. 26 rounds of .223 ammunition.
b. The defendant acknowledges that the Specific Property is
subject to forfeiture pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) as
firearms and/or ammunition involved in or used in the commission of violations of

18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924(c).

11
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 12o0f18 PagelD #: 47

e. The defendant knowingly and voluntarily waives and agrees to
waive any and all constitutional, statutory, and other challenges to the forfeiture on
any and all grounds, including that the forfeiture constitutes an excessive fine or
punishment under the Eighth Amendment. The defendant knowingly and
voluntarily waives any right to a jury trial on the forfeiture of property.

d. The defendant agrees to consent promptly upon request to the
entry of any orders deemed necessary by the government or the Court to complete
the forfeiture and disposition of the property. The defendant waives the
requirements of Rules 32.2 and 43(a) of the Federal Rules of Criminal Procedure
regarding notice of forfeiture in the charging instrument, announcement of
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The
defendant acknowledges that he understands that the forfeiture of the property, if
the government elects to conduct the forfeiture criminally, will be part of the
sentence imposed upon the defendant in this case and waives any failure by the
Court to advise the defendant of this, pursuant to Rule 11(b)(1)(J) of the Federal
Rules of Criminal Procedure, during the change of plea hearing. Pursuant to Rule
32.2(b)(4) of the Federal Rules of Criminal Procedure, the defendant consents to
the preliminary order of forfeiture for the Specific Property becoming final as to

the defendant when entered.

12
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page 13o0f18 PagelD#: 48

é, The defendant agrees to waive all interest in the Specific
Property in any administrative or judicial forfeiture proceeding, whether criminal
or civil, state or federal, and to withdraw any claim that the defendant may have
filed in such a proceeding. The defendant further waives any other notice
requirement that may apply to the administrative and/or civil forfeiture of the
Specific Property.

f. The defendant understands that the forfeiture of the forfeitable
property does not constitute and will not be treated as satisfaction, in whole or in
part, of any fine, restitution, reimbursement of cost of imprisonment, or any other
monetary penalty this Court may impose upon the defendant in addition to the
forfeiture.

IMPOSITION OF SENTENCE
16. The defendant understands that the District Court in imposing
sentence will consider the enovidions of the Sentencing Guidelines. The defendant
agrees that there is no promise or guarantee of the applicability or non-applicability
of any Guideline or any portion thereof, notwithstanding any representations or
predictions from any source.
17. The defendant understands that this Agreement will not be accepted or

rejected by the Court until there has been an opportunity by the Court to consider a

13
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 14o0f18 PagelD #: 49

presentence report, unless the Court decides that a presentence report is
unnecessary. The defendant understands that the Court will not accept an
agreement unless the Court determines that the remaining charges adequately
reflect the seriousness of the actual offense behavior and accepting the Agreement
will not undermine the statutory purposes of sentencing.
WAIVER OF TRIAL RIGHTS

18. The defendant understands that by pleading guilty he surrenders
certain rights, including the following:

a. If the defendant persisted in a plea of not guilty to the charges
against him, then he would have the right to a public and speedy trial. The trial
could be either a jury trial or a trial by a judge sitting without a jury. The
defendant has a right to a jury trial. However, in order that the trial be conducted
by the judge sitting without a jury, the defendant, the prosecution, and the judge all
must agree that the trial be conducted by the judge without a jury.

| b. If the trial is a jury trial, the jury would be composed of twelve
laypersons selected at random. The defendant and his attorney would have a say
in who the jurors would be by removing prospective jurors for cause where actual
bias or other disqualification is shown, or without cause by exercising peremptory

challenges. The jury would have to agree unanimously before it could return a

14
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 15o0f18 PagelD #: 50

verdict of either guilty or not guilty. The jury would be instructed that the
defendant is presumed innocent, and that it could not convict him unless, after
hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

G; If the trial is held by a judge without a jury, the judge would
find the facts and determine, after hearing all the evidence, whether or not he or
she was persuaded of the defendant’s guilt beyond a reasonable doubt.

d. At a trial, whether by a jury or a judge, the prosecution would
be required to present its witnesses and other evidence against the defendant. The
defendant would be able to confront those prosecution witnesses and his attorney
would be able to cross-examine them. In turn, the defendant could present
witnesses and other evidence on his own behalf. Ifthe witnesses for the defendant
would not appear voluntarily, the defendant could require their attendance through
the subpoena power of the Court.

é At atrial, the defendant would have a privilege against
self-incrimination so that he could decline to testify, and no inference of guilt
could be drawn from his refusal to testify.

19. The defendant understands that by pleading guilty, he is waiving all of
the rights set forth in the preceding paragraph. The defendant’s attorney has

explained those rights to him, and the consequences of the waiver of those rights.

15
Case 1:20-cr-00088-JMS Document17 Filed 10/30/20 Page 16of18 PagelD#: 51

USE OF PLEA STATEMENTS

20. If, after signing this Agreement, the defendant decides not to plead
guilty as provided herein, or if the defendant pleads guilty but subsequently makes
a motion before the Court to withdraw his guilty plea and the Court grants that
motion, the defendant agrees that any admission of guilt that he makes by signing
this Agreement or that he makes while pleading guilty as set forth in this
Agreement may be used against him in a subsequent trial if the defendant later
proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives
any protection afforded by Rule 11(f) of the Federal Rules of Criminal Procedure
and Rule 410 of the Federal Rules of Evidence regarding the use of statements
made in this Agreement or during the course of pleading guilty when the guilty
plea is later withdrawn. The only exception to this paragraph is where the
defendant fully complies with this Agreement but the Court nonetheless rejects it.
Under those circumstances, the United States may not use those statements of the
defendant for any purpose.

21. The defendant understands that the prosecution will apprise the Court
and the United States Probation Office of the nature, scope and extent of the
defendant’s conduct regarding the charges against him, related matters, and any

matters in aggravation or mitigation relevant to the issues involved in sentencing.

16
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 17o0f18 PagelD #: 52

22. The defendant and his attorney acknowledge that, apart from any
written proffer agreements, if applicable, no threats, promises, agreements or
conditions have been entered into by the parties other than those set forth in this
Agreement, to induce the defendant to plead guilty. Apart from any written
proffer agreements, if applicable, this Agreement supersedes all prior promises,
agreements or conditions between this parties. |

23. To become effective, this Agreement must be signed by all signatories
listed below.

//
//
//
//
//
/I
/}
//
HI

//

17
Case 1:20-cr-00088-JMS Document 17 Filed 10/30/20 Page 18o0f18 PagelD #: 53

24. Should the Court refuse to accept this Agreement, it is null and void

and neither party shall be bound thereto.

DATED: Honolulu, Hawaii,

AGREED:

KENJI M. PRICE
United States Attorney
District of Hawaii

/s/ Michael Nammar
MICHAEL NAMMAR
Chief, Criminal Division

/s/ Sean Van Demark

SEAN VAN DEMARK
Assistant U.S. Attorney

18

 

Wel Pio

NEAL Kua J J
Attorney for Deferfdanit

 

BRANDON GERMANO-TANAKA
Defendant
